Case 20-41308   Doc 237 Filed 04/03/20 Entered 04/03/20 23:39:45   Imaged
                      Certificate of Notice Pg 1 of 5
Case 20-41308       Doc 237 Filed 04/03/20 Entered 04/03/20 23:39:45                   Imaged
                          Certificate of Notice Pg 2 of 5


       f.      Statement that movant is a member in good standing of all bars of which movant
               is a member and that movant is not under suspension or disbarment from any bar:
               I am a member in good standing of all bars of which I am a member and I
               am not currently under suspension or disbarment from any bar.

       g.      Statement that movant does not reside in the Eastern District of Missouri, is not
               regularly employed in this District, and is not regularly engaged in the practice of
               law in this District.
               I do not reside in the Eastern District of Missouri, and I am not regularly
               employed in this District, and not regularly engaged in the practice of law in
               this District.

       Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,

and respectfully requests that this Motion be granted, and that movant be admitted pro hac vice

to the bar of this Court and be allowed to appear in the instant matter.

Date: March 31, 2020                          Signature of Movant

                                              /s/ David W. Gaffey

                                              Respectfully submitted,

                                              AFFINITY LAW GROUP, LLC

                                              /s/ J. Talbot Sant, Jr.
                                              J. Talbot Sant, Jr., #35324MO
                                              1610 Des Peres Road, Suite 100
                                              St. Louis, MO 63131
                                              (314) 872-3333 Telephone
                                              (314) 872-3365 Facsimile
                                              tsant@affinitylawgrp.com

                                              Proposed Local Counsel to the Official Committee
                                              of Unsecured Creditors of Foresight Energy LP,
                                              et al.

                                 CERTIFICATE OF SERVICE

       The undersigned counsel states that the foregoing was served on the 31st day of March,
2020, through the Court’s CM/ECF system on all parties requesting service.

                                              /s/ J. Talbot Sant, Jr.




                                                 2
             Case 20-41308            Doc 237 Filed 04/03/20 Entered 04/03/20 23:39:45                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 3 Court
                                                            Bankruptcy  of 5
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 3                          Date Rcvd: Apr 01, 2020
                                      Form ID: pdfo1                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2020.
aty             David William Gaffey,   Whiteford Taylor & Preston, LLP,   3190 Fairview Park Drive, Suite 800,
                 Falls Church, VA 22042-4558

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Amy A. Zuccarello    on behalf of Creditor    Lord Securities Corporation
               azuccarello@sullivanlaw.com, tkethro@sullivanlaw.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher Foy     on behalf of Creditor    Illinois Department of Natural Resources
               cfoy@atg.state.il.us
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Cullen Drescher Speckhart    on behalf of Creditor Committee    John Fabick Tractor Company/Fabick
               Mining, Inc. cspeckhart@cooley.com, efiling-notice@ecf.pacerpro.com
              Dominique Sinesi     on behalf of Interested Party    United States of America
               dominique.sinesi@usdoj.gov
              Erika L. Todd    on behalf of Creditor    Lord Securities Corporation etodd@sullivanlaw.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              Jason D. Angelo    on behalf of Creditor Committee    Wilmington Trust, NA jangelo@reedsmith.com
              Jennifer M McLemore    on behalf of Creditor    Natural Resource Partners L.P., et al.
               jmclemore@williamsmullen.com
              Joel A Kunin    on behalf of Creditor Cory Leitschuh jkunin@ghalaw.com, megan@ghalaw.com
              Joel A Kunin    on behalf of Creditor    Terra Payne, as Special Administrator of the Estate of
               William Daniel Hans Payne jkunin@ghalaw.com, megan@ghalaw.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
          Case 20-41308       Doc 237 Filed 04/03/20 Entered 04/03/20 23:39:45                Imaged
                                    Certificate of Notice Pg 4 of 5


District/off: 0865-4          User: admin                 Page 2 of 3                  Date Rcvd: Apr 01, 2020
                              Form ID: pdfo1              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John T.M. Whiteman    on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
              John Talbot Sant, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors tsant@affinitylawgrp.com, kschimweg@affinitylawgrp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Kurt F. Gwynne    on behalf of Creditor Committee    Wilmington Trust, NA kgwynne@reedsmith.com
              Mark V. Bossi    on behalf of Creditor    Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Lord Securities Corporation
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Michael J. Roeschenthaler    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors mroeschenthaler@wtplaw.com
              Nathaniel R.B. Koslof    on behalf of Creditor    Lord Securities Corporation
               nkoslof@sullivanlaw.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Patrick Cloud     on behalf of Creditor    Mt. Olive and Staunton Coal Company Trust
               pcloud@heylroyster.com
              Richard J. Parks    on behalf of Creditor    Joy Global Conveyors Inc. rjp@pietragallo.com
              Richard J. Parks    on behalf of Creditor    Joy Underground Mining LLC rjp@pietragallo.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Robert E. Eggmann    on behalf of Creditor    Mangrove Partners ree@carmodymacdonald.com,
               thr@carmodymacdonald.com;ala@carmodymacdonald.com;syd@carmodymacdonald.com
              Rusty Keith Reinoehl    on behalf of Creditor    Bradford Supply Company rusty@rklegalgroup.com,
               rusty@rklegalgroup.com;riley@rklegalgroup.com
              Spencer P. Desai    on behalf of Creditor    Mangrove Partners spd@carmodymacdonald.com,
               ala@carmodymacdonald.com;txs@carmodymacdonald.com
              Steven M. Wallace    on behalf of Creditor John Milo Kee steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Robin Lynne Kee Williams steve@silverlakelaw.com,
               denise@silverlakelaw.com
          Case 20-41308        Doc 237 Filed 04/03/20 Entered 04/03/20 23:39:45                Imaged
                                     Certificate of Notice Pg 5 of 5


District/off: 0865-4          User: admin                  Page 3 of 3                  Date Rcvd: Apr 01, 2020
                              Form ID: pdfo1               Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Steven M. Wallace    on behalf of Creditor    Mitchell/Roberts Partnership, an Illinois Partnership
               steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Carol Dean Crabtree steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Katherine Baldwin, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Beverly B. Adams, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Carl Inman, Executor of the Estate of Russell J.
               Inman, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Reba Mitchell, Individually and as Trustee and
               Beneficiary of the Robert H.Mitchell Residual Trust steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    David Senseney, Executor of the Estate of Marguerite
               Boos, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank Timothy.Palmer@BIPC.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 78
